MEMORANDUM **
Constance Center appeals pro se the district court’s summary judgment in her employment discrimination action. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
We review summary judgment de novo. Margolis v. Ryan, 140 F.3d 850, 852 (9th Cir.1998). Because the documents Center filed on June 16, 1999 did not constitute a complaint under Fed.R.Civ.P. 8(a), the district court properly determined that her action was time-barred. See Baldwin County Welcome Center v. Brown, 466 U.S. 147, 149, 104 S.Ct. 1723, 80 L.Ed.2d 196 (1984) (per curiam).
Center’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.